Exhibit 99.1 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) Dated December 20, 2011 This management’s discussion and analysis (“MD&A”) for the three and six months ended October 31, 2011, is a review of operations, current financial position and outlook for Gravis Oil Corporation (“Gravis” or “the Company”). It should be read in conjunction with the unaudited interim consolidated financial statements for the three and six months ended October 31, 2011, and the audited consolidated financial statements for the year ended April 30, 2011, and the notes thereto, prepared in accordance with United States generally accepted accounting principles. Additional information relating to Gravis is available on SEDAR (www.sedar.com) or on the Company’s website (www.Gravisenergy.com). REPORTING REQUIREMENTS The Company is a reporting issuer in Alberta, Canada and as such has certain reporting obligations. On September 7, 2011 the Alberta Securities Commission issued a cease trade order pertaining to the trading of the Company’s securities in Alberta until it files its April 30, 2011 audited consolidated financial statements and management discussion and analysis (filed) and the Alberta Securities Commission revokes or varies this order. The Company is also an OTC reporting issuer under British Columbia Instrument 51-509 and as such has certain reporting obligations in British Columbia, Canada.On September 8, 2011 the British Columbia Securities Commission issued a cease trade order pertaining to the trading of the Company’s securities in British Columbia until it files its April 30, 2011 audited consolidated financial statements and management discussion and analysis (filed), an annual information form for the year ended April 30, 2011 (filed) and the Executive Director of the British Columbia Securities Commission makes an order revoking the cease trade order. The Alberta Securities Commission is currently reviewing the Company’s filings.However, as of the date of this report the cease trade orders have not been revoked and no assurances can be given as to when or if they will be revoked.Until these cease trade orders are revoked the Company’s ability to raise capital is significantly restricted. CHANGE IN REPORTING AND FUNCTIONAL CURRENCY The Company’s audited April 30, 2011, consolidated financial statements and its October 31, 2011 interim financial statements have been prepared using the United States dollar as the reporting currency, as management is of the opinion the use of US dollars to prepare the annual financial statements enhances communication with shareholders and improves comparability of financial information reported with peer group companies.Financial statements in prior years were prepared using a Canadian dollar (Cdn dollar) reporting currency; however, both current year and historical financial information have been translated to US dollars in accordance with the method described in the significant accounting policies.The change in reporting currency resulted in the recognition of a cumulative foreign currency translation reserve of $272,156 in accumulated other comprehensive income at April 30, 2011. Effective July 30, 2010, the Company and its subsidiaries changed functional currency from the Cdn dollar to the US dollar. This change was made as a result of the financing completed in July 2010, causing the Company’s primary source of funding to be in US dollars and making the US dollar the currency of the economic environment in which the entity primarily generates and expends cash. Page | 1 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) SHARE CONSOLIDATION Effective June 20, 2011, the Company’s share capital was consolidated on a one-for-ten basis. All common share, warrant and stock option figures disclosed herein are reported on a consolidated basis. OVERVIEW The primary business activity of Gravis and its subsidiaries (collectively “the Company") has been the acquisition, exploration and development of a number of unproven heavy oil properties in the United States. Its activities to date have included analysis and evaluation of technical data, preparation of geological models, acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects, and securing capital to fund these expenditures. The Company has now completed a work-over of virtually all of its production wells in both Missouri projects.Pumps were upgraded or replaced and tubing relanded. Thermal and pressure data acquisition equipment has been installed, and well logs have been run to identify the un-swept areas of the reservoir.Chemical surfactant and seismic stimulation technologies have been tested with varied results. In October 2011, as a result of the Company’s financial position, cost factors and market conditions, operations on the Missouri oil and gas assets were suspended. During September 2011 the Alberta and British Columbia Securities Commissions issued cease trade orders against the Company for failure to file certain information.The Company has submitted the required information and the Alberta Securities Commission is currently reviewing the Company’s filings.However, until these cease trade orders are revoked the Company’s ability to raise capital is significantly restricted and there can be no assurance as to when or if these cease trade orders will be revoked. Gravis’ future operations are dependent upon its ability to continue to obtain financing and ultimately achieve enhanced production results, reserve assignment and profitable operations.Additional capital may be in the form of equity, debt, sale of properties or assets, working interest farmouts or any combination thereof. The Company’s unaudited interim consolidated financial statements for the three and six months ended October 31, 2011, are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.Owing to the factors noted above, there is significant uncertainty about the Company’s continued ability to use the going concern assumption which presumes the Company’s ability to continue to be able to realize its assets and discharge its liabilities and commitments in the normal course of business.The financial statements and this management report do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and or ultimately attain profitable operations. CHANGES IN ACCOUNTING POLICIES The accounting policies set out in Note 5 to the April 30, 2011, audited consolidated financial statements have been applied consistently to all periods presented in the October 31, 2011, unaudited interim consolidated financial statements and the April 30, 2011, audited consolidated financial statements. Page | 2 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) SELECTED INFORMATION Three months ended Six months ended Year ended October 31 October 31 April 30 Revenue Oil sales $ Interest income Expenses Operating Impairment of oil and gas assets - General and administrative Depreciation, depletion and accretion Interest and accretion Foreign exchange loss (gain) Change in fair value of derivatives ) Net loss ) $ $ $ ) Net loss per share Basic ) $ $ $ ) Diluted ) $ $ $ ) Weighted average shares outstanding Basic Diluted As at October 31 As at April 30 Total assets $ $ $ Long-term liabilities $ $ $ Total liabilities $ $ $ Capital stock (1) $ $ $ Shareholders’ equity (deficiency in assets) $ $ $ ) Common shares outstanding Includes share capital and preferred shares. Page | 3 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) OPERATIONAL AND PROJECT REVIEW Cost Missouri Kentucky Montana Kansas Other Total Balance, April 30, 2011 $ Additions - Depletion ) - ) Balance, October 31, 2011 $ Missouri The Company’s Missouri lease holdings totaled 38,041 net mineral acres with 98.3 % operating interest.On separate pilot projects at Deerfield, Gravis has built two 500 barrel of oil per day steam drive production facilities (Marmaton River and Grassy Creek) comprised of 116 development production wells, 39 steam injection wells and 14 service and observation wells.Throughout the Deerfield area, the Company has drilled 73 exploration/delineation wells with a 67% success rate. The Company has completed work-overs on all production wells in both projects.Pumps were upgraded or replaced and a number of surface equipment upgrades were made. Thermal and pressure data acquisition equipment was installed, and well logs were run to identify swept versus un-swept areas of the reservoir.Chemical, solvent and surfactant technologies were tested. Phases I and II of the Marmaton River steam drive project together occupy 20 acres of project land developed as a pre-commercial project, which includes a steam generation and oil treating plant with a throughput capacity of 500 barrels of oil per day, 23 steam injection wells, 64 producing wells, and 6 service and observation wells.All Phase II wells have been tied in with steam injection initiated in 3 of 10 patterns.As at October 31, 2011, cumulative production at Marmaton is 43,573 barrels of oil. The Grassy Creek steam drive project has a steam injection and production treating plant similar to Marmaton River with a design capacity of 500 barrels of oil per day.Phase I of the project consists of 46 production wells, 15 steam injection wells, and 6 service and observation wells occupying approximately 20 acres of the project site. As at October 31, 2011, cumulative production at Grassy Creek is 30,875 barrels of oil. In April 2011, the Company drilled, completed and equipped the first of several phase 2 patterns utilizing improved technology and methods that leverage what has been learned by operating Phase 1. The pattern was put into operation in early May 2011. Gravis sells all of its oil production for a field gate price equivalent to 80% of the NYMEX posted price for West Texas Intermediate oil sales.Gravis purchases natural gas to fuel its boilers for an "at the burner tip" price approximately equivalent to the NYMEX Henry Hub spot price for natural gas. In October, 2011 as a result of the Company’s financial position, cost factors and market conditions, it suspended operations on its Missouri oil and gas assets. The primary purpose of the Company’s activities to date has been to gather information related to the property so that a production plan can be put into place.To date production operations have achieved encouraging initial oil production rates of up to 300 bbls per day of clean sales oil; however, the Company has not yet achieved economic production levels.Gravis believes that greater efficiencies and potentials are achievable from its property with additional investment in technology, coupled with what we have learned from our initial production operations.It is anticipated that each of these projects could develop 250 to 300 acres of their respective 320 acres of leases over their 25 to 30 year project life.Additional drilling phases on each of these projects would be necessary to maintain the individual project 500 barrel per day target oil production rates.It is further anticipated that a number of additional projects of similar design and size may be drilled and constructed across Gravis’ Missouri lease holdings.However, given the Company’s financial position it has suspended its operations for the time being and is currently seeking funding and/or a joint venture partner before it renews its exploration activity on this project. Page | 4 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) As at April 30, 2011, the Company determined that its capitalized costs for the proven and unproven Missouri land exceeded the ceiling limitation.As a result, during the year ended April 30,2011, the Company recorded an impairment charge of $9,066,590 on the Missouri projects and now carries the value of the Missouri properties at the value of proved and probable reserves.Owing to improved pricing since April 30, 2011, the Company did not record any impairment in the six months ended October 31, 2011.It will, however, continue to review the status of the project and its ability to secure financing and may in the future record an impairment. Kentucky The Kentucky lease holdings include a 37.5 % working interest in 29,147 unprovedmineral acres (10,930net acres). On September 21, 2010, the Company and its 62.5% working interest partner (together the “Farmor”) signed a farm-out agreement for their interest in 5,100 net acres in the Little Muddy Area of Butler County, Kentucky to a Houston-based independent exploration and production company (“Farmee”). On December 4, 2010, this farm-out agreement was expanded to cover the full 29,147 unproved net mineral acres. All acreage leased in Kentucky by the Farmor and the Farmee in Butler, Warren, Edmonson and Muhlenberg counties shall be pooled and be subject to the new agreement. The Farmee currently owns about 1,000 net acres contiguous with Farmor’s leases which will be included in the joint lands. During the year ended April 30, 2011, the Company recorded an impairment charge of $3,179,174 on the Kentucky project as a result of the lack of development activity by the Farmee and the curtailment of Company plans to continue exploration on the project due to a lack of available capital. As a result of these factors and to help raise capital for other purposes the Company is seeking to dispose of its interest in this property. To date no offers have been received on the property and the amount that may be ultimately realized is uncertain. The Company did not record any impairment in the six months ended October 31, 2011. Montana The Montana leases total 3,982 gross acres (2,019 net) divided amongst two prospects: Devils Basin and Teton.The leasehold in the Devils Basin prospect totals 1,175 gross acres (881 net acres).Gravis currently owns a 75% working interest in this prospect.There are two active leases in the Teton Prospect totaling 2,807 gross acres (1137 net acres). Gravis currently owns a 53.69% working interest in this prospect. Trade seismic was purchased on the Devils Basin prospect to identify one or more prospective drill locations targeting light oil from the Heath Shale.The Company has no near-term plans to proceed with the project. During the year ended April 30, 2011, the Company recorded an impairment charge of $602,913 on the Montana project.The impairment was recorded due to the expiry of leases and the continued curtailment of plans to continue exploration on the lands in the near term because of the lack of capital available for this project.The remaining costs represent the Company’s estimate of the fair value of the leases as determined by sales in the area for long-term leases with farmout potential and related seismic value. The Company did not record any impairment in the six months ended October 31, 2011. Kansas The Chetopa project is a pre-commercial heavy oil demonstration project located two miles south of Chetopa, Kansas.The project is currently suspended, and includes certain oil and gas equipment and a 100% interest in two oil and gas leases covering 385 acres.Subsequent to October 31, 2011, one of the leases expired leaving the Company with an interest in320 acres.The Company has no near-term plans to proceed with the project. The carrying value of the Chetopa project represents the estimated salvage value of the equipment. Page | 5 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) Other Other costs consist primarily of five used steam generators and related equipment that will be assigned to future projects. FINANCIAL REVIEW Three Months Ended October 31 Six Months Ended October 31 Revenue and other income Oil sales $ Interest income Expenses Operating General and administrative Depreciation, depletion and accretion Interest and accretion Foreign exchange loss (gain) Change in fair value of derivatives ) Net income (loss) $ ) $ $ $ Net income (loss) per share Basic $ ) $ $ $ Diluted $ ) $ $ $ Oil sales During the six months ended October 31, 2011, the Company’s Missouri properties produced 5,788 barrels of oil at an average price (net of royalties) of $77 per barrel as compared to production of 18,147 barrels at an average price (net of royalties) of $60 per barrel for the six months ended October 31, 2010. Production was lower in the current quarter compared to the October 31, 2010 quarter due to curtailment of gas purchases at both Grassy Creek and Marmaton River Projects, and the cessation of operations in early October. Interest income Interest income for the six months ended October 31, 2011 is primarily comprised of interest earned on the long-term receivable at U.S bank prime rate plus 3%. Page | 6 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) Operating expenses During the three and six months ended October 31, 2011, the Company incurred operating costs of $191,075 ($174 per barrel) and $1,150,154 ($198 per barrel), respectively, compared to $541,972 ($384per barrel) and $1,634,775 ($90 per barrel), respectively, in the three and six months ended October 31, 2010.Operating costs were higher in the current quarter compared to the October 31, 2010 quarter due to lower production volumes and the cost of conducting chemical and mechanical tests of alternate production methods.The primary purpose of the Company’s activities to date has been to gather information related to its oil and gas resources so that a production plan can be put into place.As such the cost per barrel is not deemed to be indicative of future costs. General and administrative expenses For the Three Months Ended October 31 For the Six Months Ended October 31 Stock-based compensation: Stock options $ Compensation warrants - Consulting warrants - ) - Shares issued for services - Less: capitalized portion - ) - ) ) Salaries and benefits Professional fees Investor relations Office and administration Information technology Less: capitalized portion ) $ The primary variances in general and administrative expenses for the 2011 periods as compared to the 2010 periods are as follows: • Stock-based compensation expense is dependent on the timing of the granting of options and is higher in the comparative October 31, 2010 period primarily due to the granting of 720,000 consulting warrants in October 2010. • Salaries and benefit costs are higher in the current quarter due to the hiring of a new president in January 2011.Staffing levels were reduced in the comparative quarter. • Professional fees, consisting of legal, audit, accounting and tax advisory fees were higher in the comparative quarter due to the Company’s dispute with its landlord (see Contingency and Contractual Obligation section). • Office and administrative are higher in the current quarter due to the cost of enhanced insurance coverage, the move of certain administrative functions to Houston and an increase in corporate travel. Page | 7 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and six months ended October 31, 2011 (in United States dollars unless otherwise indicated) Interest and accretion Interest and accretion expense is related to convertible notes issued during the year ended April 30, 2011: Principal amount Issue date Annual interest rate Effective interest rate Junior Notes $2.5 million July 30, 2011 7.5% 47% Senior I Notes $2.5 million July 30, 2011 12% 43% Senior II Notes $4.6 million December 2010, January & March 2011 12% 43% Interest and accretion expense for the six months ended October 31, 2011 includes $48,147 of amortization of deferred transaction costs for the issuance of the convertible notes. Interest and accretion expense for the six months ended October 31, 2010 includes $20,267 of interest on a natural gas purchase line of credit agreement with a private lender. Foreign exchange gain/loss The net foreign exchange loss for the six months ended October 31, 2011 is comprised losses on the translation of Canadian dollar denominated transactions and balances to U.S dollars. The comparative quarter net foreign exchange gain is comprised of Canadian dollar foreign exchange losses on the translation of U.S. dollar denominated transactions and balances to Canadian dollars prior to the change of the Company’s functional currency to U.S. dollars. Change in fair value of derivatives The decrease in the fair value of the following derivative liabilities during the six months ended October 31, 2011 is due to the decrease in the market price of the Company’s shares since April 30, 2011 and is recognized in the consolidated statement of operations as change in fair value of derivatives income and includes $259,704 for the expiry of Preferred B Options: Preferred A Warrants Preferred B Option Conversion Feature Derivative Warrants Consulting Warrants Total Balance, April 30, 2010 $ $ $
